Citation Nr: 1548003	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-48 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right foot hallux valgus.

2.  Entitlement to an increased rating for left foot hallux valgus, rated initially as noncompensable prior to July 27, 2011, and as 10 percent disabling thereafter.

3.  Entitlement to an earlier effective date for recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining 18 years of age for the purpose of entitlement to VA benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and A.M.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to August 1987 and from February 1995 to July 2001, with various periods of active duty for training, inactive duty for training, and service in the Army National Guard and Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from June 2010 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a December 2012 rating decision, the RO awarded the Veteran a temporary total evaluation for his left foot hallux valgus disability from July 27, 2011, to October 31, 2011, and a 10 percent rating thereafter.  Although a higher rating has been assigned for that disability, the increased rating matter remains in appellate status because the maximum rating for left foot disability has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In November 2014, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

In January 2015, the Board remanded the appeal for further development.

The Board notes that the RO denied entitlement to a total disability rating based on individual unemployability (TDIU) by a June 2013 rating decision.  The issue was included in supplemental statements of the case in December 2013 and July 2015 and was certified to the Board in August 2014.  However, the Veteran was granted entitlement to a TDIU by a July 2015 rating decision.  Thus, the TDIU issue is no longer on appeal.

The issue of entitlement to service connection for removal of the fifth metatarsal of the right foot has been raised by the record at the November 2014 Board hearing (see Hearing Transcript at 3), but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an earlier effective date for recognition of the Veteran's son as a "helpless child" is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right foot hallux valgus is assigned the maximum disability rating authorized under Diagnostic Code 5280.

2.  Prior to July 27, 2011, the Veteran's left foot hallux valgus did not undergo operation with resection of the metatarsal head and was not manifested by severe disability, equivalent to amputation of the great toe.

4.  Since November 1, 2011, the Veteran's left foot hallux valgus has been assigned the maximum disability rating authorized under Diagnostic Code 5280.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for right foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5280 (2015).

2.  Prior to July 27, 2011, the criteria for a compensable rating for left foot hallux valgus were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5280 (2015).

3.  Since November 1, 2011, the criteria for a rating higher than 10 percent for left foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Code 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records and Social Security Administration records have also been obtained.

The Veteran was provided VA examinations in September 2009 and August 2013.  In accordance with the Board's January 2015 remand instructions, the Veteran was also afforded more recent VA examinations on April 7, 2015, and April 23, 2015.  The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's history, describe the Veteran's bilateral foot disabilities in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.   Thus, VA's duty to assist has been met.

Furthermore, in November 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge noted the issues currently being decided.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned regarding the basis of the Veteran's claims and the evidence associated with the record.  Specifically, the Veteran and A.M. offered hearing testimony regarding why they felt increased ratings are warranted for the Veteran's bilateral foot disabilities.  The undersigned made several inquiries as to the facts concerning the Veteran's conditions, including questions designed to determine if VA had all relevant records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but also "the outstanding issues material to substantiating the claim" were fully discussed.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


II. Analysis

Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Under DC 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus when the condition is severe and disabling to a degree equivalent to amputation of the great toe, or when there has been operation with resection of the metatarsal head.  The Veterans service-connected bilateral hallux valgus disabilities are separately rated as 10 percent disabling, the maximum allowable evaluation under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.

The Board notes that the Veteran has other service-connected, foot-related disabilities.  In December 2013, the RO granted service connection for the following disabilities: right foot hammer toes (noncompensable), left foot hammer toes (noncompensable), postoperative right and left foot scars (10 percent), and residual right and left foot scars (noncompensable).

The Rating Schedule provides a disability rating in excess of 10 percent for the feet for the following disabilities: flat feet or pes planus; claw foot or pes cavus; malunion or nonunion of the tarsal or metatarsal bones; and other foot injury, including actual loss of use of the foot.

Evidence

At the September 2009 VA examination, the examiner noted that the Veteran had bilateral hallux valgus and complained of constant, moderate pain in both feet, which worsens when he stands or walks.  The Veteran was taking mirtazapine and naproxen and reported minimal pain relief.  The Veteran reported: the pain can flare to severe sharp pain due to activity and can last five hours; flares are precipitated by prolonged walking and standing and alleviated by rest off his feet and pain medication; he wears special shoes and uses shoe inserts, which help reduce pain and lengthen the time he can tolerate on his feet; right foot surgeries, to include arthroplasty with screw implant in May 2000 and silicone implant in the first metatarsophalangeal joint in February 2005; and no left foot surgery.

On physical examination, the examiner noted: bilateral slight movement of the first metatarsophalangeal joint and tenderness even with light touch anywhere on the foot in general; and gait is antalgic with slight left limp and the use of a cane.

At the August 2013 VA examination, the examiner focused primarily on foot scars.  However, the examiner noted mild or moderate symptoms of both feet due to the hallux valgus condition.  The examiner also noted that the Veteran had four right foot surgeries and one left foot surgery and bilateral foot degenerative or traumatic arthritis.  The examiner reported the absence of the following conditions: hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, any other foot injuries, and bilateral weak foot.

At the April 7, 2015, VA examination, the examiner reported the following diagnoses: bilateral hallux valgus, right bunionectomy, and left metatarsophalangeal (MTP) joint arthroplasty.  The examiner noted that the Veteran reported: sharp and dull pain in the first MTP joints with and without activity; no flare-ups that impact the function of the foot; and limited standing, walking, and running.  The Board notes that the examiner did not provide a diagnosis of pes planus but did complete the pes planus section of the VA examination disability benefits questionnaire.  The examiner noted the absence of the following conditions: Morton's neuroma and metatarsalgia, hammer toe, hallux rigidus, acquired pes cavus, malunion or nonunion of tarsal or metatarsal bones, and other foot injuries and other conditions such as plantar fasciitis.

Concerning hallux valgus, the examiner reported mild or moderate symptoms of both feet.  Regarding functional loss and additional limitation, the examiner reported the following contributing factors of disability for both feet: pain on movement, pain on weight-bearing, disturbance of locomotion, interference with standing, and increased pain with activity.  The examiner noted that the Veteran did not use assistive devices.

VA and private treatment records show continued treatment for pain resulting from the Veteran's hallux valgus of the bilateral feet, to include medications and multiple surgeries.  The Veteran and A.M. provided testimony at the Board hearing regarding such pain and surgeries and the effect that the disabilities have had on his employment and everyday life.  Additionally, the Veteran submitted an April 2015 statement asserting that the April 7, 2015, VA examiner's report contained several discrepancies between what the Veteran told the examiner and what was reported, to include the following: the Veteran uses a cane every day, he has hammer toes, and he has hallux rigidus.

As is noted above, the Veteran essentially questioned the adequacy of the April 7, 2015, VA examination report.  He was afforded another VA examination on April 23, 2015.  The VA examiner noted the following diagnoses: bilateral hammer toes and bilateral hallux valgus.  The examiner also reported that the Veteran has bilateral foot pain due to plantar fasciitis.

The Veteran reported: pain in both feet, constant, throbbing, unable to walk more than five minutes; flare-ups with weight-bearing, standing, and walking a few steps giving intense pain; and being unable to walk due to constant pain.  Like the previous VA examiner, the April 23, 2015, examiner responded to questions addressing pes planus but did not provide a diagnosis of pes planus.  The examiner reported the presence of bilateral metatarsalgia.

Regarding bilateral hallux valgus, the examiner noted severe symptoms, with function equivalent to amputation of great toe.  The examiner did not respond to questions regarding pes cavus, malunion or nonunion of tarsal or metatarsal bones, or other foot injuries.  However, regarding other foot injuries, the examiner reported the presence of bilateral plantar fasciitis, a condition for which the Veteran is not service-connected.

Regarding functional loss and additional limitation, the examiner reported the following contributing factors of disability for both feet: weakened movement, pain on movement, pain on weight-bearing, pain on nonweight-bearing, instability of station, disturbance of locomotion, and interference with standing.  Regarding the use of assistive devices, the examiner noted the use of arch supports and depth shoes.

Right Foot Hallux Valgus

Service connection for right foot hallux valgus was established by the June 2010 rating decision that assigned an initial 10 percent rating.  The Veteran seeks a rating in excess of 10 percent.

The Board finds that the evidence of record is against a rating in excess of 10 percent for service-connected right foot hallux valgus because the Veteran is in receipt of the maximum 10 percent rating available under Diagnostic Code 5280.  Accordingly, the Board finds that an initial rating in excess of 10 percent for right foot hallux valgus is not warranted.  The Board also considered other relevant Diagnostic Codes as is further discussed below.

Left Foot Hallux Valgus

Service connection for left foot hallux valgus was established by the June 2010 rating decision that assigned an initial noncompensable rating.  As is noted above, by a December 2012 rating decision, the RO awarded the Veteran a temporary total evaluation for his left foot hallux valgus disability from July 27, 2011, to October 31, 2011, and a 10 percent rating thereafter.

Prior to the left foot hallux valgus surgery on July 27, 2011, the evidence is against a compensable rating.  While the September 2009 VA examination showed complaints of pain and flare-ups in both feet, the pain was characterized as moderate and not rising to the severity of being equivalent to amputation of the great toe.  When the schedular criteria do not specifically outline any criteria for a noncompensable (zero percent) rating, a noncompensable rating is assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31 (2015).  Because there is no evidence prior to July 27, 2011, of left foot hallux valgus surgery or severe left foot hallux valgus disability, which are criteria for compensable ratings, a compensable rating is not warranted.

Because the RO awarded the Veteran a temporary total evaluation for his left foot hallux valgus disability from July 27, 2011, to October 31, 2011, and a 10 percent rating thereafter, the question that remains regarding left foot hallux valgus is whether or not a rating in excess of 10 percent is warranted since November 1, 2011.  The Board finds that the evidence is against a rating in excess of 10 percent because, like the right foot hallux valgus, the Veteran is in receipt of the maximum 10 percent rating available under Diagnostic Code 5280, and thus, a rating higher than 10 percent for left foot hallux valgus must be denied.

Because Diagnostic Code 5280 is not based on limitation of motion, and the Veteran is currently receiving the maximum schedular rating available for hallux valgus of both feet, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston v. Brown, 10 Vet. App. 80, 84-85 (citing 38 C.F.R. § 4.40).

The Board considered whether a greater disability rating, higher than 10 percent, would be appropriate under alternative diagnostic code provisions.  However, the claims file does not demonstrate a diagnosis of, or treatment for, pes planus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones for either foot.

The only other rating code that might potentially be applicable would be Diagnostic Code 5284, for foot injuries, other.  However, as a matter of law, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in § 4.71a, and thus, rating listed conditions under that Diagnostic Code would constitute an impermissible rating by analogy here.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  The evidence shows a diagnosis of hallux valgus of both feet, and thus, Diagnostic Code 5280 and its maximum 10 percent rating is appropriate.  Moreover, as is mentioned above, the Veteran is also service-connected for other foot disabilities (hammer toes and scars) and is separately rated for those disabilities under the Diagnostic Codes pertaining to those conditions.  

Other Considerations

The Board acknowledges that entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when the evidence suggests that substantially gainful employment is precluded by the service-connected disability being rated.  However, in the instant case, as is noted above, the Veteran was granted entitlement to a TDIU by a July 2015 rating decision.  As the July 2015 decision bifurcated the TDIU claim and the Veteran has not expressed disagreement with the effective date of the grant of TDIU, the Board accordingly need not address it further.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011). 

The Board also considered whether the Veteran's hallux valgus disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran primarily complains of pain and limitation of physical activities from the pain.  The schedular criteria for disabilities of the feet contemplate a wide variety of manifestations and functional loss.  The specific Diagnostic Code the Veteran is currently rated under contemplates severe disability to a degree equivalent to amputation of the great toe.  The Board finds that this schedular criteria captures the pain the Veteran experiences from his service-connected disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, as noted earlier, the Veteran is service-connected and rated for his other foot disabilities (hammertoes and scars of the feet) and he is rated for a depressive disorder.  The schedule criteria for hammertoes expressly considers single or multiple hammertoes of each foot and the schedular rating criteria for scars includes multiple forms of disfigurement and tenderness.  With respect to the depressive disorder, the schedular criteria for psychiatric disabilities expressly contemplates any symptoms associated with the psychiatric disorder that result in occupational or social impairment.  Accordingly, the Veteran's multiple service-connected disabities' symptoms are expressly covered by the schedular rating criteria for each of the applicable Diagnostic Codes.  Moreover, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial rating in excess of 10 percent for right foot hallux valgus is denied.

Prior to July 27, 2011, an initial compensable rating for left foot hallux valgus is denied.

Since November 1, 2011, a rating in excess of 10 percent for left foot hallux valgus is denied.


REMAND

Regarding the issue of entitlement to an earlier effective date for recognition of the Veteran's son as a "helpless child," the Veteran filed a timely notice of disagreement (NOD) on a standard NOD form in April 2015 in response to the September 2014 rating decision concerning that issue.  However, the claims file does not contain any statement of the case (SOC) addressing the issue, and the Board must therefore remand it for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC that addresses the issue of entitlement to an earlier effective date for recognition of the Veteran's son as a "helpless child."  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely substantive appeal following the issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


